Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on November 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10/739,263 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-16 are allowable over the prior art.
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest a method for measuring optical signal detector performance, comprising: measuring a first characteristic of light detected by a first sensor of the first optical signal detector while the first non-fluorescent surface portion is in the first detection zone of the optical  signal detector; directing light emitted from the optical signal detector into a first void in the first detection zone of the optical signal detector; measuring a second characteristic of light detected by the first sensor of the optical signal detector while the first void is in the first detection zone of the optical signal detector; and determining an operational performance status of the optical signal detector based on at least one of the first characteristic and the second characteristic, as claimed in combination with the rest of the claim limitations, so as to enable means for periodically confirming the proper functionality of the signal 
Claims 2-16 are allowable based on their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/